HOUGH, Circuit Judge.
The record contains almost no exceptions, and no objection whatever was made to any portion of the charge of the court.
[1] By assignments of error we are asked to review the weight of evidence—something so plainly beyond the power of an appellate court of the United States in a criminal cause, or in an action at common law, that citation has long been superfluous.
[2, 3] While we have often exercised the power to notice plain error not assigned in criminal matters, the exercise of that power is not a matter of right and is to be used only to prevent plain injustice. Gruher v. United States, 255 Fed. 478, 166 C. C. A. 550. In the case at bar the evidence was ample, and if (as was the fact) each defendant took the witness stand and devoted himself largely to de*293fending by showing the guilt of one or more of his codefendants—■ no defendant can complain that the aggregate of effort benefited no one but the prosecutor. Such testimony is not open to the objections usually made to that of accomplices; none of it was offered by the government and none of it was vitally necessary to conviction.
[4] We shall notice but two points: It is asserted to be error that when the indictment charged possession of Wolf’s shoes only, evidence was received showing that plaintiff in error was concerned in handling for profit other shoes which were proven to have been also stolen from cars at Suspension Bridge and at about the same time as the Wolf consignment. For the purpose of showing intent and guilty knowledge this was proper, as has been definitely held in this court. Sapir v. United States, 174 Fed. 219, 98 C. C. A. 227.
It is also asserted as error that the trial judge, in charging the jury, applied to this case of having in possession stolen articles the same rule as would have been applicable if the charge had been larceny, viz. that possession of stolen property or other fruits of crime recently after its commission justifies the inference that the possession is guilty possession, and this (though only prima facie evidence of guilt) may in the absence of explanation authorize an inference of criminal connection with its acquisition. Wilson v. United States, 162 U. S. 619, 16 Sup. Ct. 895, 40 L. Ed. 1090; People v. Weldon, 111 N. Y. 576, 19 N. Y. 279.
[5] It is true that the essence of the crime whereof this plaintiff in error was charged is guilty knowledge, and that such knowledge must he brought home to the accused by competent, though perhaps circumstantial, evidence, We think the law on this subject was fully and correctly stated in Kasle v. United States, 233 Fed. 878, and especially pages 888-890, 147 C. C. A. 552.
[6,7] It is also true that the court below in discussing the law called attention to the rule as it has been repeatedly stated (ut supra) in larceny prosecutions. But the. charge is to be taken as a whole, especially in the absence of any exception to such parts of it as might have been regarded as bearing too hardly on the defendants; and the court explicitly charged that—
“The mere possession or custody of the shoes in question in either of the defendants, or in their joint possession and custody, is not enough to establish that they knew the shoes were actually stolen. There must be some evidence, {some] facts and circumstances, tending to show guilty knowledge beyond the mere possession; and if you conclude that the defendants merely had possession of the property and that they received it in the ordinary source of business, even though it was alleged to have been stolen, it would not be sufficient to convict them of this crime.”
This was all that any defendant could expect.
Finding no error in the record, the judgment is affirmed.